IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20493
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN ANTONIO CRUZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-665-1
                      --------------------
                        February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Juan Antonio Cruz (“Cruz”) appeals his conviction for

illegal reentry after deportation, pursuant to 8 U.S.C. § 1326.

He contends that the district court erred in denying his motion

to suppress the evidence of his prior deportation, in which he

argued that his prior deportation proceedings violated his right

to due process.   He also contends that his sentence should be

vacated because the Government did not allege his prior felony

conviction in the indictment.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20493
                                -2-

     Cruz concedes that the issues raised in this appeal are

foreclosed by this court’s decision in United States v. Benitez-

Villafuerte, 186 F.3d 651, 657-58 (5th Cir. 1999), cert. denied,

120 S. Ct. 838 (2000), and the Supreme Court’s decision in

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998), and

that he raises the issues solely to preserve them for review by

the Supreme Court.   This court affirms the judgment of the

district court.

     AFFIRMED.